The Legislature unquestionably has, and frequently exercises, the right to regulate trade as contra-distinguished from restraining it, and while it would not be within the *Page 514 
purview of its powers to pass a law prohibiting the sale of sound and wholesome meat in any locality, or permitting the authorities of a town to do so, it can confer upon municipalities the power to prescribe, by their ordinances, the manner of disposing of it, for the purpose of protecting the public health or promoting good government, as by prohibiting it to be retailed except at designated market-places. 1 Dillon Mun. Corp., secs. 380, 386, 389; S. v. Moore, 104 N.C. 714 (S.E. Rep., Vol. 10, p. 144); Intendant v. Sorrell, 1 Jones, 49. In St. Louisv. Jackson, 25 Mo., 37, precisely the same question was presented as that before us, and the Court sustained the right of the city of St., Louis, under a general grant by the Legislature of power to regulate the sale of meats, to forbid by an ordinance the sale in smaller quantities than one quarter.
(667)     Towns or cities cannot use this power to create monopolies for the benefit of private individuals, nor can they pass by-laws imposing penalties that do not operate equally upon all citizens of the State who may come within the corporate limits. S. v. Moore, supra; S. v.Chambers, 93 N.C. 600; 1 Dil. Mun. Corp., sec. 380. The ordinance before us for construction is general in its character, and is, therefore, like a public law that applies to a particular locality, free from objection as imposing peculiar restraints upon, or extending special privileges or immunities to, any one.
There is no error.
Judgment affirmed.
Cited: S. v. Summerfield, 107 N.C. 897, 898; S. v. Tenant, 110 N.C. 612;S. v. Moore, 113 N.C. 703; S. v. Biggs, 133 N.C. 739; Durham v.Cotton Mills, 141 N.C. 644; S. v. Perry, 151 N.C. 663; S. v. Denson,189 N.C. 176; S. v. Stowe, 190 N.C. 86.